Citation Nr: 1017263	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  08-19 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for instability of the right knee.  

2.  Entitlement to a disability rating in excess of 40 
percent for degenerative disc disease of the lumbar spine, 
grade I spondylolisthesis.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to October 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
following an October 2009 Board remand.  A video conference 
hearing was conducted in February 2010, and a transcript is 
of record.  The matter was originally on appeal from an April 
2008 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board notes that, while the Veteran only listed the issue 
of entitlement to a TDIU in his June 2008 VA Form 9, the 
record shows an intent to perfect an appeal of the three 
issues enumerated above.  The Board notes that the Veteran's 
representative submitted written argument in March 2009 and 
September 2009, listing the above issues as those to be 
reviewed on appeal.  The Veteran and his representative 
confirmed the intent to appeal these issues during the 
February 2010 Board hearing.  Therefore, the issues of 
entitlement to increased ratings for service connected right 
knee and lumbar spine disorders are properly before the Board 
for appellate consideration.       

During his video conference hearing in February 2010, the 
Veteran and his representative raised the issue of 
entitlement to service connection for tinnitus.  This issue 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the evidentiary record shows that the Veteran's 
most recent VA examination addressing his increased rating 
claims was conducted in January 2008.  While the VA 
examination report notes physical examination findings, 
including ranges of motion for the low back and right knee, 
the Veteran and his representative have asserted that the 
report does not reflect the current severity of those 
disabilities.  In a September 2009 brief, the Veteran's 
representative asserted that the Veteran contends his 
conditions are worse than documented by the examination and 
that he is unable to work because of them.  During the Board 
hearing, the Veteran's representative stated that the 
examination did not include the required repetitive motion 
testing and that the examiner did not use a goniometer.  The 
Veteran testified that the examination was brief.  

The Board observes that the examiner did not indicate that 
she reviewed the claims file.  Further, the VA examination 
was conducted by a physician assistant, and there is no 
record that the physician assistant's findings or examination 
report was supervised or reviewed by a licensed physician as 
required by the VA procedure manual.  Examination reports 
conducted by physician's assistants are acceptable if the 
reports are reviewed and signed by a physician.  M21-1MR, 
Part III, Subpart IV, Chapter 3, Section D 18(a).  Here, a 
physician's name does not follow the physician assistant's 
name and professional credentials.  
    
As such, the Board considers the VA examination inadequate, 
and a new VA examination is necessary to address the current 
severity of the disability.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992), citing to Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (fulfillment of VA's duty to assist 
in a case involving a claim for higher rating includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability is a fully informed one); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) (The board must 
consider other potentially applicable regulations governing 
VA benefits, whether or not they were raised by the Veteran, 
as well as the entire history of the Veteran's disabilities 
in reaching its decision).  

The Board also notes that the duty to assist includes 
providing a medical opinion in certain circumstances.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009), see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Veteran has not had a VA examination to 
determine whether he is unemployable solely due to his 
service-connected disabilities.  Therefore, on remand, after 
a VA physician conducts the requested examination, the 
examiner should offer an opinion regarding the impact of the 
Veteran's service-connected disorders on his employability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded an 
appropriate medical examination by a VA 
physician to ascertain the current 
severity of his service-connected right 
knee and lumbar spine disorders.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  

Based on the examination findings and 
other evidence contained in the claims 
file, the examiner is requested to offer 
an opinion as to whether it is more likely 
than not (i.e., probably greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran is unable to 
secure or maintain substantially gainful 
employment solely as a result of his 
service-connected disabilities.  

A complete rationale for the opinion 
expressed would be of considerable 
assistance to the Board.  

Please send the claims folder to the 
examiner for review in conjunction with 
the examination. 

2.  Thereafter, the Veteran's claims of 
entitlement to a disability rating in 
excess of 30 percent for instability of 
the right knee, entitlement to a 
disability rating in excess of 40 percent 
for degenerative disc disease of the 
lumbar spine, grade I spondylolisthesis, 
and entitlement to a TDIU should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


